Citation Nr: 1444254	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1976 to November 1996.  

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

A review of the Veteran's Virtual VA claims file reveals VA medical records dated from April 2009 to April 2011; however, the RO considered these records in a March 2014 supplemental statement of the case.  A review of the Veterans Benefits Management System (VBMS) reveals only duplicates of the documents in the physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2008 VA examiner stated that it is less likely as not that the Veteran's hypertension had its onset in service or was diagnosed within one year after his separation.  In so doing, she observed that the Veteran's service treatment records showed multiple blood pressure readings in the high normal range and only one showing a diastolic pressure of 96.  The examiner noted that he was being evaluated for anxiety at the time of the one high reading, which may have accounted for the elevated findings.  However, the Board notes that the examiner did not address the Veteran's report of in-service symptoms of hypertension such as dizziness, rapid heartbeat, and swelling feet.  

In addition, a November 2010 VA examiner opined that the Veteran's current hypertension is less likely as not caused by or a result of in-service treatment for sinusitis/allergic rhinitis with antihistamines.  He indicated that antihistamines might produce a transient elevation in blood pressure during usage, but stated that it would not be expected to produce longstanding or permanent hypertension.  Although his opinion appears to address whether the medications may have a causal relationship, the examiner did not specifically address whether the service-connected sinusitis/allergic rhinitis and their medication may have permanently aggravated his hypertension in service or thereafter.  

Moreover, the Veteran has consistently reported both VA and Tricare diagnosis for hypertension within one year of separation from service.  The Veteran's blood pressure readings in the Tricare treatment records for the one year following his separation from service are 149/80 in June 1997 and 148/90 in July 1997, but the treatment records do not reflect a diagnosis or treatment for hypertension at that time.  The earliest indication of a diagnosis for hypertension in the Tricare records is a June 2000 blood pressure reading of 140/92, with a prescription for hydrochlorothiazide.  The RO attempted to obtain these early VA and Tricare records in July 2012, but received a negative response from Tricare in September 2012.  However, there is no response of record concerning the VA treatment records during the period between the Veteran's November 1996 separation from service and the January 2001 entry already of record.  Therefore, remand is also required to obtain these VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 




The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated from November 1996 to January 2001 and since April 2011.  A specific request should be made for records from the Audie Murphy/San Antonio VAMC and Tejeda Outpatient Clinic.  

The AOJ should further obtain any outstanding Tricare records from the Wilford Hall Medical Center for treatment since June 2008.  

2.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

In a June 2013 statement, the Veteran reported in-service symptoms of hypertension, such as swollen feet, dizziness, and rapid heartbeat.  He has also consistently reported diagnosis and prescription treatment within one year following his November 1996 separation from service.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension is causally or etiologically related to his military service, to include any symptomatology or elevated blood readings therein and antihistamine use.  He or she should also address whether the Veteran's hypertension may have been pre-hypertensive in service or whether his current diagnosis manifested in service or within one year thereafter.  

In rendering this opinion, the examiner should note the service treatment records reflecting elevated blood pressure readings of 130/90 in December 1992 and 140/96 in September 1994 and in-service treatment for vascular headaches in November 1981.  He or she should also consider the Tricare records reflecting elevated blood pressure readings of 148/90 in July 1997 and 140/92 in June 2000 and the prescription for hydrochlorothiazide in June 2000.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension is either caused or aggravated by the Veteran's service-connected sinusitis/allergic rhinitis, including medications used to treat the disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

